                                Case 2:20-cv-00458-JAM-KJN Document 13 Filed 05/06/20 Page 1 of 4

                       1    ALLAN R. FRUMKIN, Bar No. 50543
                            frumkinlaw@aol.com
                       2    PATRICK RIAZI, Bar No. 224017
                            priazi@riazilaw.com
                       3    LAW OFFICES OF ALLAN R. FRUMKIN, INC.
                            5900 King Road
                       4    Loomis, CA 95650
                            Telephone: 916.660.9298
                       5    Facsimile: 916.852.7380

                       6    Attorneys for Plaintiff
                            LILIA LOPEZ
                       7

                       8    BARBARA A. BLACKBURN, Bar No. 253731
                            bblackburn@littler.com
                       9    DOUGLAS L. ROPEL, Bar No. 300486
                            dropel@littler.com
                    10      LITTLER MENDELSON, P.C.
                            500 Capitol Mall
                    11      Suite 2000
                            Sacramento, CA 95814
                    12      Telephone: 916.830.7200
                            Facsimile.: 916.561.0828
                    13
                            Attorneys for Defendant
                    14      HCR MANORCARE, INC.
                    15
                                                            UNITED STATES DISTRICT COURT
                    16
                                                            EASTERN DISTRICT OF CALIFORNIA
                    17
                            LILIA LOPEZ,                                 Case No. 2:20-CV-00458-JAM-KJN
                    18
                                               Plaintiff,
                    19                                                   Assigned to District Judge John A. Mendez
                                   v.
                    20                                                   STIPULATED REQUEST TO MODIFY
                            HCR MANORCARE, INC., an Ohio                 ORDER REQUIRING SERVICE OF
                    21      corporation dba ManorCare Health             PROCESS AND JOINT STATUS REPORT;
                            Services-Citrus Heights, and DOES 1          ORDER
                    22      through 29, inclusive,
                                                                         Complaint filed: December 2, 2019
                    23                            Defendants.
                            .
                    24

                    25

                    26

                    27

                    28
LITTLER MEND ELSO N, P.C.
       500 Capitol Mall
          Suite 2000
                            STIPULATED REQUEST TO MODIFY ORDER                              Case No. 2:20-CV-00458-JAM-KJN
    Sacram ento, CA 95814
        916.830.7200
                            REQUIRING SERVICE OF PROCESS AND JOINT
                            STATUS REPORT; [PROPOSED] ORDER
                               Case 2:20-cv-00458-JAM-KJN Document 13 Filed 05/06/20 Page 2 of 4

                       1                   Pursuant to Local Rule 143, Defendant HCR MANORCARE, INC. and Plaintiff

                       2    LILIA LOPEZ hereby stipulate and request, through their respective counsel, as follows:

                       3                   (1)     The parties’ deadline for conducting a discovery conference pursuant to Rule

                       4    26 of the Federal Rules of Civil Procedure and submitting a Status Report to this Court pursuant to

                       5    the Order Requiring Service of Process and Joint Status Report was April 28, 2020 (60 days after the

                       6    removal of this matter). See ECF 1-2. Since the removal of this matter, the parties have stipulated to

                       7    three extensions of time for Defendant to file a responsive pleading to Plaintiff’s Complaint. See

                       8    ECF 6-11. Two of these stipulated extensions of time were approved by this Court, pursuant to

                       9    Local Rule 144.      Id. The current deadline for Defendant to file its responsive pleading is June 8,

                    10      2020. ECF 11.

                    11                     (2)     These extensions have been requested to allow the parties to explore early

                    12      resolution of this matter before incurring further litigation expenses. The additional time has also

                    13      been necessary as Defendant is focused on safe and effective operation of its long-term care facilities

                    14      (which provide services to residents identified as at heightened risk of severe illness due to

                    15      coronavirus infection) during the public health crisis caused by the COVID-19 pandemic. As a

                    16      result of Plaintiff’s action not yet being at issue, the parties’ counsel inadvertently failed to observe

                    17      the Court’s deadline for the filing of the Status Report.

                    18                     (3)     The parties hereby jointly request the Court modify paragraph 4 of its Order

                    19      Requiring Service of Process and Joint Status Report as follows:

                    20                     Within thirty (30) days of Defendant filing its Answer to Plaintiff’s Complaint,

                    21      the parties shall confer as required by Fed. R. Civ. P. 26(f) and shall prepare and submit to the

                    22      Court a joint status report that includes the Rule 26(f) discovery plan. The status report shall

                    23      address the following matters:

                    24                     a. The nature of the case;

                    25                     b. Progress in the service of process;

                    26                     c. Possible joinder of additional parties;

                    27                     d. Any expected or desired amendment of pleadings;

                    28                     e. Jurisdiction and venue;
LITTLER MEND ELSO N, P.C.
       500 Capitol Mall
          Suite 2000
                            STIPULATED REQUEST TO MODIFY ORDER                 2.                  Case No. 2:20-CV-00458-JAM-KJN
    Sacram ento, CA 95814
        916.830.7200
                            REQUIRING SERVICE OF PROCESS AND JOINT
                            STATUS REPORT; [PROPOSED] ORDER
                               Case 2:20-cv-00458-JAM-KJN Document 13 Filed 05/06/20 Page 3 of 4

                       1                   f. Anticipated motions and the scheduling of motions;

                       2                   g. Anticipated discovery and the scheduling of discovery, including:

                       3                           (1) what changes, if any, should be made in the timing, form, or

                       4    requirement for disclosures under Rule 26(a), including a statement as to when disclosures

                       5    under Rule 26(a)(1) were made or will be made;

                       6                           (2) the subjects on which discovery may be needed, when discovery

                       7    should be completed, and whether discovery should be conducted in phases or be limited to or

                       8    focused upon particular issues;

                       9                           (3) what changes, if any, should be made in the limitations on discovery

                    10      imposed under the Civil Rules and what other limitations, if any, should be imposed; and

                    11                             (4) the timing of the disclosure of expert witnesses and information

                    12      required by Rule 26(a)(2).

                    13                     h. Future proceedings, including setting appropriate cut−off dates for discovery,

                    14      law and motion, and the scheduling of pretrial and trial;

                    15                     i. Appropriateness of special procedures;

                    16                     j. Estimate of trial time;

                    17                     k. Modification of standard pretrial procedures specified by the rules due to the

                    18      relative simplicity or complexity of the action or proceedings;

                    19                     l. Whether the case is related to any other case, including any matters in

                    20      bankruptcy;

                    21                     m. Whether a settlement conference should be scheduled; and

                    22                     n. Any other matters that may add to the just and expeditious disposition of this

                    23      matter.

                    24                     (4)     The requested modification and extension of time for the parties to conduct a

                    25      Rule 26 conference and submit a Status Report will allow the parties to continue to explore early

                    26      resolution of this matter before incurring further litigation expenses.

                    27

                    28
LITTLER MEND ELSO N, P.C.
       500 Capitol Mall
          Suite 2000
                            STIPULATED REQUEST TO MODIFY ORDER                 3.                     Case No. 2:20-CV-00458-JAM-KJN
    Sacram ento, CA 95814
        916.830.7200
                            REQUIRING SERVICE OF PROCESS AND JOINT
                            STATUS REPORT; [PROPOSED] ORDER
                                Case 2:20-cv-00458-JAM-KJN Document 13 Filed 05/06/20 Page 4 of 4

                       1                       IT IS SO STIPULATED:

                       2
                             Dated: May 4, 2020                            LAW OFFICES OF ALLAN R. FRUMKIN, INC.
                       3

                       4
                                                                           By: /s/Allan R. Frumkin (as authorized on 5/5/20)
                       5                                                      ALLAN R. FRUMKIN
                                                                              Attorney for Plaintiff
                       6                                                      LILIA LOPEZ
                       7
                             Dated: May 4, 2020                            LITTLER MENDELSON, P.C.
                       8

                       9
                                                                           By: /s/ Douglas L. Ropel
                    10                                                       BARBARA A. BLACKBURN
                                                                             DOUGLAS L. ROPEL
                    11                                                       Attorneys for Defendant
                                                                             HCR MANORCARE, INC.
                    12

                    13
                                                                              ORDER
                    14
                                               Having read and considered the parties’ recitals and stipulation, as set forth above,
                    15
                            and good cause appearing wherefore, the Court hereby orders as follows:
                    16
                                     1)        The parties’ stipulated request to modify the Order Requiring Service of Process and
                    17
                                               Joint Status Report dated March 2, 2020, is granted.
                    18

                    19
                                               IT IS SO ORDERED.
                    20

                    21
                            Date: May 5, 2020                                         /s/ John A. Mendez_______________________
                    22                                                                JOHN A. MENDEZ
                    23                                                                UNITED STATES DISTRICT COURT JUDGE

                    24      4840-0608-9659.1 052829.1563

                    25

                    26

                    27

                    28
LITTLER MEND ELSO N, P.C.
       500 Capitol Mall
          Suite 2000
                            STIPULATED REQUEST TO MODIFY ORDER                   4.                   Case No. 2:20-CV-00458-JAM-KJN
    Sacram ento, CA 95814
        916.830.7200
                            REQUIRING SERVICE OF PROCESS AND JOINT
                            STATUS REPORT; [PROPOSED] ORDER
